Citation Nr: 1543866	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984 and from July 2006 to October 2007 with additional periods of service in the Arkansas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock Arkansas.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a June 2015 videoconference hearing.  A transcript of this hearing is of record.

In June 2015, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that during his active duty service in 2007, he began to develop symptoms of numbness and tingling in his arms.  He said that these symptoms were caused by his duties working in the tactical operations center where he was typing communications on the computer during 12-hours shifts seven days a week.  Initially, the Veteran said his symptoms were a slight tingling and then over time it progressed to symptoms of pain.  The Veteran was diagnosed with carpal tunnel syndrome in 2010.  See June 2015 Board hearing transcript and December 2010 VA Nerve Conduction Study.

A layperson is competent to report on the onset and frequency of his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Veteran contends that his numbness and tingling in his arms began during his active duty service and continued to persist following his discharge.  He has a current diagnosis for carpal tunnel syndrome.  The Board finds that the Veteran has not been afforded a VA examination to determine whether the Veteran's in-service symptomatology is etiologically related to his current diagnosis.  Thus, on remand, an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file any outstanding treatment records that are not currently of record.   

2.  After completing the above development, the AOJ shall afford the Veteran an opportunity to attend a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of any bilateral carpal tunnel syndrome.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.  All indicated tests and studies should be accomplished.

The examiner should respond to the following question:  

Does the Veteran have a current diagnosis for carpal tunnel syndrome or other neurological disability of the hands?  If so, is it at least as likely as not (50 percent probability or more) that any current diagnosis for his claimed bilateral carpal tunnel syndrome, or other neurological disorder of the hands, had its onset during his active duty service from July 2006 to October 2007, or is otherwise etiologically related to any injury, disease, or event during service, to include prolonged periods of typing on the computer?  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




